OPINION — AG — THE IMMUNITY FROM AD VALOREM TAXATION OF PROPERTY IN INTERSTATE MOVEMENT, AS EXPRESSED IN THE ABOVE STATUTORY PROVISION, SHOULD BE CONTRUED TO APPLY ONLY TO MERCHANDISE BEING SHIPPED IN INTERSTATE COMMERCE WHICH IS PLACED IN STORAGE IN OKLAHOMA ON A TEMPORARY BASIS, FOR EXAMPLE, DUE TO NECESSITIES OF THE JOURNEY OR FOR THE PURPOSE OF CHANGING THE MODE OF TRANSPORTATION OR FOR THE SAFETY OF THE MERCHANDISE, ETC., AND THE CONTINUITY OF THE INTERSTATE MOVEMENT HAS NOT BEEN BROKEN; THAT THE FINAL DESTINATION OUTSIDE THE STATE OF OKLAHOMA IS KNOWN OR DETERMINED EITHER AT THE TIME THE INTERSTATE MOVEMENT BEGINS OR AFTER IT IS STARTED AND BEFORE THE MERCHANDISE COMES TO REST IN STORAGE IN OKLAHOMA FOR ONE OF THE TEMPORARY PURPOSES DESCRIBED ABOVE. THAT THE IMMUNITY FROM AD VALOREM TAXATION, REFERRED TO THEREIN, DOES NOT REST IN STORAGE IN OKLAHOMA, THE FINAL DESTINATION OF SAID MERCHANDISE BEING UNKNOWN AT THE TIME IT IS PLACED IN STORAGE, BEING STORED AT THE PLEASURE OF THE OWNER FOR DISPOSAL OR USE OF SAME AT SOME FUTURE DATE IF AND WHEN A PURCHASE ORDER FROM ONE OF HIS CUSTOMERS IS RECEIVED. UNDER SUCH CONDITIONS, THE MERCHANDISE SO STORED IN OKLAHOMA BECOMES A PART OF THE GENERAL MASS OF PROPERTY WITHIN THE STATE AND THEREFORE SUBJECT TO ITS TAXING POWER UNDER THE PROVISIONS OF 68 O.S. 1961 15.6 [68-15.6]. CITE: 68 O.S. 1961 15.6 [68-15.6], ARTICLE V, SECTION 50 (LEE COOK)